DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 05/20/2020.  
The claims 1-43 have been canceled by the applicant. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44-63 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., (U.S. Pub. 20160315673) in view of Nokia et al., “RAN supported TNL .

Regarding claim 44 Morita discloses a method, in a serving radio base station of a first radio access network, serving a wireless radio device the method comprising the serving radio base station para. 105, “eNB 200 configuring a serving cell of UE”: 
receiving a measurement report para. 106, “as illustrated in FIG. 13, at step S100, the eNB 200 receives a Measurement Report from the UE 100”, 
wherein the measurement report is based on a reference signal received by the wireless radio device from a radio base station in a further radio access network para. 106, “The measurement report contains information of a signal level (specifically, a power level) of a reference signal received”.
Morita does not specifically discloses sending an identification request, referring to the radio base station in the further radio access network, to at least one neighbor radio base station of the serving radio base station. However Nokia teach, section 2.2, “The serving eNB may then request X2 TNL information of the en-gNB from that eNB B. The S1-based TNL (Transport Network Layer) discovery procedure can be used by the serving eNB similar to the broadcast based proxy eNB solution because it is not the TNL information of the eNB that is requested, but the TLN information of the en-gNB that is connect with that eNB has to be provided in the SON  
establishing a neighbor relation using the information about the identification of the radio base station in the further radio access network, based on received identification information Fig. 1 shows an example scenario for establishing X2 connectivity of a en-gNB with an eNB after the discovery process. 
Morita and Nokia are analogous because they pertain to the field of wireless communication and, more specifically, to configuring transport network parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nokia in the system of Morita so the system can discover neighboring cells to add to the network with different architectures. The motivation for doing so would have been to improve the efficiency of the performance of the network.
Regarding claim 45 Morita does not specifically discloses wherein the information about the identification of the radio base station in the further radio access network is a Transport Network Layer address. However Nokia teach, section 2.2, “recognize the identity of the eNB to be contacted for TNL address discovery”.  
Morita and Nokia are analogous because they pertain to the field of wireless communication and, more specifically, to configuring transport network parameters.

Regarding claim 46 Morita does not specifically discloses wherein a radio access technology of the first radio access network is different from a radio access technology of the further radio access network. However Nokia teach, section 2.2, “eNB informs neighbours about en-gNB IDs of connected en-gNBs”.  
Morita and Nokia are analogous because they pertain to the field of wireless communication and, more specifically, to configuring transport network parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nokia in the system of Morita so the system can discover neighboring cells to add to the network with different architectures. The motivation for doing so would have been to expand the network compatibility with the new technologies.
Regarding claim 47 Morita does not specifically discloses further comprising the serving radio base station sending a request for updating a neighbor relation information to the radio base station in the further radio access network. However Nokia teach, section 2.2, “This new IE contains the en-gNB ID of all en-gNBs connected to that eNB and may be sent using X2 Setup / eNB Configuration Update procedure”.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nokia in the system of Morita so the system can discover neighboring cells to add to the network with different architectures. The motivation for doing so would have been to expand the network compatibility with the new technologies.
Regarding claim 48 Morita does not specifically discloses wherein the wireless radio device is further served by a second radio base station of a second radio access network. However Nokia teach, section 2.1, “Figure 1: shows the UE - eNB connection beyond the en-gNB”.  
Morita and Nokia are analogous because they pertain to the field of wireless communication and, more specifically, to configuring transport network parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nokia in the system of Morita to be able to use the available resources without congesting the network. The motivation for doing so would have been to improve the management of the network resources.
Regarding claim 49 Morita discloses wherein the second radio base station serves the wireless radio device with user data para, 55, “The PDSCH carries control signals and/or user data. For example, the downlink data domain may be allocated only to the user data; and wherein the serving radio base station serves the wireless radio device with control data only para, 55, “The PDSCH carries control signals and/or user data. For example, the downlink data domain may be allocated only to the user data or may be allocated in such a manner that user data and control signals are multiplexed”.  
Regarding claim 50 Morita discloses wherein the measurement report is received from the second radio base station para. 160, “At step S1005, the UE 100 transmits a measurement report. Each of the eNB 200 to the eNB 203 receives the measurement report”. Fig. 12 shows the UE communicating with the serving eNB200 and the eNB200 in turn transmitting to all the neighboring eNBs, the measurement report can be transmitted to the neighboring nodes through the serving node.  
Regarding claim 51 the limitations of claim 51 are rejected in the same manner as analyzed above with respect to claim 46.
Regarding claim 52 the limitations of claim 52 are rejected in the same manner as analyzed above with respect to claim 47.
Regarding claim 53 Morita discloses wherein the connection between the serving radio base station and the wireless radio device is a Radio Resource Control (RRC) connection para. 70, “When RRC connection is present between RRC of the UE and RRC of the eNB, the UE is in the RRC connected state”.  
Regarding claim 54 Morita discloses wherein the serving radio base station receives a negative acknowledgement from the at least one neighbor radio base station, if the radio base station in the further radio access network is not known by the at least one neighbor radio base station para. 310, “At step S3207, the eNB 201 transmits band allocation reception information (NACK) indicating that the eNB 201 did not receive at least one piece of the band allocation information within the predetermined time period (and/or stops the reception of the uplink data) to the eNB 200 over the X2 interface”.  
Regarding claim 55 Morita does not specifically discloses: wherein the measurement report comprises a non-unique identity of the radio base station in the further radio access network. However Nokia teach, section 2.1, “The serving eNB uses the CGI (Cell Global Identity) information reported by served UEs to trigger an S1 based TNL discovery procedure towards the proxy eNB”; 
wherein the method further comprises: receiving, from the at least one neighbor radio base station of the serving radio base station, non-unique identities of radio base stations associated to the at least one neighbor radio base station section 2.2, “eNB informs neighbours about en-gNB IDs of connected en-gNBs”; 
sending the identification request to the neighboring radio base stations, which report the same non-unique identity as indicated in the received measurement report section 2.1, Fig. 1 “step 4, Measurement Configuration to request en-gNB’s and the assigned proxy eNB’s cgi-info”.  
Morita and Nokia are analogous because they pertain to the field of wireless communication and, more specifically, to configuring transport network parameters.

Regarding claim 56 Morita does not specifically discloses wherein the receiving non-unique identities from the at least one neighbor radio base station is triggered by the serving radio base station via a request message section 2.2, “The SON (Self Organizing Network) Information Request for X2 TNL Configuration Info needs to be enhanced so that it also informs about the NCGI (or en-gNB-ID) of the en-gNB (step 7 and 8). In the SON Information Reply of the TNL discovery procedure the anchor eNB then provides the corresponding X2 TNL information of the en-gNB”.  
Morita and Nokia are analogous because they pertain to the field of wireless communication and, more specifically, to configuring transport network parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nokia in the system of Morita so the system can discover neighboring cells to add to the network with different architectures. The motivation for doing so would have been to maintain the network compatibility with different technologies.
Regarding claim 57 Morita discloses, wherein the serving radio base station receives non-unique identities of radio base stations associated to the at least one neighbor radio base station periodically para. 105, “FIG. 13 illustrates an overall .
Claim 58 recites an apparatus corresponding to the method of claim 44 and thus is rejected under the same reason set forth in the rejection of claim 44.
Regarding claim 59 the limitations of claim 59 are rejected in the same manner as analyzed above with respect to claim 46.
Regarding claims 60-62 the limitations of claims 61-62, respectively, are rejected in the same manner as analyzed above with respect to claims 48-49 and 52, respectively.
Claim 63 recites a computer–program product corresponding to the method of claim 44 and thus is rejected under the same reason set forth in the rejection of claim 44.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471